IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,080-01


                            EX PARTE JAIME MARIN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2016CR7053W-W1 IN THE 187TH DISTRICT COURT
                           FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of assault-family violence and sentenced to five years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims regarding his

discretionary mandatory supervision and parole reviews are without merit. Therefore, we

deny relief based on the trial court’s findings and our own review of the record.

       Applicant’s claims regarding the calculations of his jail time credit are dismissed as
                        2

moot.



Filed: April 22, 2020
Do not publish